Case 21-50964-bem            Doc 156     Filed 05/27/21 Entered 05/27/21 15:37:59                      Desc Main
                                        Document     Page 1 of 38



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                                      :
                                                             :
 YC ATLANTA HOTEL LLC,                                       : Chapter 11 Case No. 21-50964-BEM
                                                             :
                           Debtor.                           :
                                                             :


                  DEBTOR’S MONTHLY OPERATING REPORT (BUSINESS)
                                FOR THE PERIOD
                        FROM APRIL 1, 2021 TO APRIL 30, 2021

        COMES NOW, the above-named Debtor and files it’s Monthly Operating Report in
 accordance with the Guidelines established by the United States Trustee and FRBP 2015.

          This 27th day of May, 2021.
                                                              /s/ David L. Bury, Jr.
                                                              Attorney for Debtor

 Debtor’s Address                                             Attorney’s Address
 and Phone Number                                             and Phone Number

 YC Atlanta Hotel, LLC                                        Stone & Baxter, LLP
 1418 Virginia Ave                                            577 Mulberry Street, Suite 800
 College Park, Georgia 30337                                  Macon, GA 31201
                                                              (478) 750-9898


 Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the
 United States Trustee. Monthly Operating Reports must be filed by the 20th of the following month.

 For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States
 Trustee Program website,
 http://www.usdoj.gov/ust/r21/req_into.htm
 1)       Instructions for Preparation Debtor’s Chapter 11 Monthly Operating Report
 2)       Initial Filing Requirements
 3)       Frequently Asked Questions (FAQs)
Case 21-50964-bem   Doc 156    Filed 05/27/21 Entered 05/27/21 15:37:59   Desc Main
                              Document     Page 2 of 38
  Case 21-50964-bem               Doc 156      Filed 05/27/21 Entered 05/27/21 15:37:59                            Desc Main
                                              Document     Page 3 of 38

              MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

                                 Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                       30-Apr-21                             Cumulative
         Description                                                  Current Month                        Petition to Date

Equity Infusion                                                                                                     25,000.00
Insurance Claim-Liberty Mutual                                                                                      44,365.70
941 Refund                                                                                                           3,213.09
                                                                                                                          -
                                                                                                                          -
TOTAL OTHER RECEIPTS                                          $                          -             $            72,578.79

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors, related
corporations, etc.). Please describe below:

                                        Source
       Loan Amount                     of Funds                          Purpose                       Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.

                                                                                                             Cumulative
         Description                                                  Current Month                        Petition to Date

Breakfast                                                                           1,981.07                         9,558.18
Guest Supplies                                                                      4,905.94                        11,074.91
Franchise                                                                          21,835.60                        35,703.49
Merchant Fee                                                                        3,650.54                         9,646.55
Commisions                                                                         17,375.02                        41,125.64
Security                                                                            5,512.50                         9,112.50
Pest Control                                                                        1,439.22                         1,788.44
Cleaning Supplies                                                                   1,196.03                         6,184.14
Postage                                                                                55.33                            72.78
Computer Hardware/Software                                                          8,036.30                         8,270.41
Laundry                                                                             2,196.47                         2,196.47
Operating Supplies                                                                    484.96                           484.96
TOTAL OTHER DISBURSEMENTS                                     $                    68,668.98           $           135,218.47




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.

The attached reflect Debtor's book accounting entries, without adjustment, and might not be entirely consistent with this
MOR or other reports/statements provided by the Debtor in this bankruptcy case.


                                                         MOR-3
       Case 21-50964-bem         Doc 156          Filed 05/27/21 Entered 05/27/21 15:37:59         Desc Main
                                                 Document     Page 4 of 38
6:33 PM                                           YC Atlanta Hotel LLC
05/21/21                                            Balance Sheet
Accrual Basis                                        As of April 30, 2021

                                                                                 Apr 30, 21
                ASSETS
                  Current Assets
                    Checking/Savings
                       1004 · Petty Cash New Account                                      442.16
                       1003 · Cash New account                                         45,622.36

                     Total Checking/Savings                                            46,064.52

                     Accounts Receivable
                       11000 · Accounts Receivable                                     13,375.00

                     Total Accounts Receivable                                         13,375.00

                     Other Current Assets
                       1116- · Prepaid Property tax                                    27,869.67
                       1115 · Prepaid Insurance                                        32,230.50
                       1118 · Tax & Insurance Escrow                                    7,550.84
                       1636 · A/R Other                                               175,116.92

                     Total Other Current Assets                                       242,767.93

                  Total Current Assets                                                302,207.45

                  Fixed Assets
                     15710 · Franchise Fees                                            42,750.00
                     15700 · Loan Fees                                                219,768.77
                     15000 · Furniture and Equipment                                    8,875.00
                     15200 · Buildings and Improvements                            12,250,000.00
                     15201 · Linen                                                     50,951.55
                     17000 · Accumulated Depreciation                                -643,066.37
                     18000 · Accumulated Amortization                                 -37,240.33
                     1750 · Improvements                                              368,623.21

                  Total Fixed Assets                                               12,260,661.83

                  Other Assets
                    1005 · Restricted Cash                                          1,692,374.19

                  Total Other Assets                                                1,692,374.19

                TOTAL ASSETS                                                       14,255,243.47

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Accounts Payable
                             20000 · Accounts Payable                                 287,504.68

                        Total Accounts Payable                                        287,504.68

                        Other Current Liabilities
                          2222 · Holding Deposit                                      -27,628.10
                          24000 · Payroll Liabilities                                  26,637.99

                           2460 · Intercompany                                      1,062,797.06

                           25000 · Taxes                                               40,755.62

                        Total Other Current Liabilities                             1,102,562.57

                     Total Current Liabilities                                      1,390,067.25

                     Long Term Liabilities
                       26000 · Access Point Loan                                   11,028,227.95
                       26001 · PPP Loan                                               161,100.00
                       26002 · SBA Loan                                               159,900.00

                     Total Long Term Liabilities                                   11,349,227.95

                  Total Liabilities                                                12,739,295.20


                                                                                                               Page 1
       Case 21-50964-bem         Doc 156    Filed 05/27/21 Entered 05/27/21 15:37:59         Desc Main
                                           Document     Page 5 of 38
6:33 PM                                     YC Atlanta Hotel LLC
05/21/21                                        Balance Sheet
Accrual Basis                                   As of April 30, 2021

                                                                           Apr 30, 21
                  Equity
                    30000 · Opening Balance Equity                            2,804,941.09

                    32000 · Retained Earnings                                -1,183,366.46
                    Net Income                                                 -105,626.36

                  Total Equity                                                1,515,948.27

                TOTAL LIABILITIES & EQUITY                                   14,255,243.47




                                                                                                         Page 2
       Case 21-50964-bem          Doc 156     Filed 05/27/21 Entered 05/27/21 15:37:59            Desc Main
                                             Document     Page 6 of 38
6:31 PM                                       YC Atlanta Hotel LLC
05/21/21                                            Profit & Loss
Accrual Basis                                            April 2021

                                                                             Apr 21
                  Ordinary Income/Expense
                       Income
                          41000 · RM Lodging Sales
                             41000.1 · RM Lodging Sales-Taxable             167,292.86
                             41000.2 · RM Lodging Sales-Non Taxable             289.50

                             Total 41000 · RM Lodging Sales                       167,582.36

                             41300 · RM No Show Charge                               6,122.06
                             41315 · RM Credit Card Charge Backs                   -10,655.04
                             41320 · RM Cleaning/Damage Fee                            600.00
                             41325 · RM Pet Fees                                       510.00
                             41345 · RM Other Revenue                               26,562.73
                             42210 · FB Function Room Rental and Set                   250.00

                       Total Income                                               190,972.11

                    Gross Profit                                                  190,972.11

                       Expense
                         61400 · RM House Cleaning Supplies                            1,695.89
                         61415 · RM Commissions Reservations                          17,375.02
                         61430 · RM Breakfast costs                                    3,091.23
                         61475 · RM Guest Supplies                                     2,410.58
                         61485 · RM Laundry and Dry Cleaning                           2,565.17
                         61510 · RM Operating Supplies                                   484.96
                         61520 · RM Printing and Stationary                               96.96
                         61550 · RM Credit Card (Merchant Fees)                        3,650.54
                         61600 · RM Royalty Fees/Franchise Fees                       14,859.42
                         62300 · FB Contracted labor and Outsour                      10,713.18
                         66000 · Payroll Expenses                                     34,092.82
                         66120 · Adm Accounting                                        7,000.00
                         66160 · Adm Security                                          1,800.00
                         66440 · Adm Contract Services                                   600.00
                         66515 · Adm Postage and Overnight Deliv                          55.33
                         66600 · Adm Late Fees and Finance Charg                        -137.86
                         66605 · Adm Bank Charges                                        188.17
                         66685 · Adm Computer software, hardware                         580.42
                         67200 · Repairs and Maintenance                                 949.67
                         68605 · MT Repairs - Electrical and Mec                      51,670.09
                         68612 · MT Pest Control                                         349.22
                         68660 · MT Painting and Wallcovering                            239.73
                         69100 · MT Electric                                          15,797.65
                         69110 · MT Gas & Oil                                          2,403.04
                         69150 · MT Water & Sewer                                      3,718.70
                         69165 · MT Telephone                                            618.52
                         69170 · MT Computer- Wifi                                     1,104.56
                         69175 · MT Cable TV                                           6,374.05
                         80100 · Non-Op Property & Other Taxes                         4,048.66
                         80110 · Non-Op Insurance                                      2,618.47

                       Total Expense                                              191,014.19

                  Net Ordinary Income                                                    -42.08

                  Other Income/Expense
                    Other Expense
                       80000 · Non-Op Rent/Lease Income                            -13,775.00
                       80200 · Non-Op Depreciation Expense                          30,854.61
                       80210 · Non-Op Amortization Expense                           2,068.91

                    Total Other Expense                                               19,148.52

                  Net Other Income                                                 -19,148.52

                Net Income                                                         -19,190.60




                                                                                                              Page 1
      Case 21-50964-bem                  Doc 156       Filed 05/27/21 Entered 05/27/21 15:37:59                                Desc Main
                                                      Document     Page 7 of 38

                                                        ATTACHMENT 1
                       MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Name of Debtor:           YC Atlanta Hotel, LLC                                          Case Number:                   21-50964

Reporting Period beginning            April 1, 2021                                      Period ending               April 30, 2021

ACCOUNTS RECEIVABLE AT PETITION DATE:                                                              69,466.56

                                         ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

    Beginning of Month Balance                             $         145,535.01    (a)
     PLUS: Current Month New Billings                                247,230.13
     MINUS: Collection During the Month                             (204,273.22)   (b)
     PLUS/MINUS: Adjustments or Writeoffs                                   -      *
    End of Month Balance                                   $         188,491.92    (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:




                                     POST PETITION ACCOUNTS RECEIVABLE AGING
                                  (Show the total for each aging category for all accounts receivable)

      0-30 Days                   31-60 Days                    61-90 Days                   Over 90 Days                   Total
            42,956.91                     11,961.72                  126,699.27                      6,874.02                 188,491.92 (c)

For any receivables in the "Over 90 Days" category, please provide the following:

                                     Receivable           Status (Collection efforts taken, estimate of collectibility, write-off, disputed
      Customer                         Date               account, etc.)

Travelliance                           Various            Invoices were sent last month, hven't been answered yet
Meeting Point                          Various            No collections
Hilton                                 Various            Invoices were sent last month, hven't been answered yet
Residence Inn                          Various            Invoices were sent last month, hven't been answered yet
Delta Travelalliance                   Various            Invoices were sent last month, hven't been answered yet


(a)This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition
date.
(b)This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2,
Line 2B).
(c)These two amounts must equal.




                                                                   MOR-4
  Case 21-50964-bem                     Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59                                       Desc Main
                                                      Document     Page 8 of 38

                                                      ATTACHMENT 2
                       MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT


Name of Debtor:          YC Atlanta Hotel, LLC                                        Case Number:                   21-50964

Reporting Period beginning           April 1, 2021                                    Period ending              April 30, 2021


In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts
owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all
information requested below is included.
                                      POST-PETITION ACCOUNTS PAYABLE

              Date                     Days
            Incurred                Outstanding                 Vendor                     Description                 Amount




   TOTAL AMOUNT                                                                                                  $       77,931.07 (b)

   Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
   documentation.

                   ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

Opening Balance                                                                       $        121,261.19 (a)
    PLUS: New Indebtedness Incurred This Month                                                 174,891.94
    MINUS: Amount Paid on Post Petition,                                                      (218,222.06)
              Accounts Payable This Month                                                       77,931.07
    PLUS/MINUS: Adjustments                                                                           -    *
Ending Month Balance                                                                  $         77,931.07 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                            SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to completing this
section).
                                                                                      Number                    Total
                                Date                                                  of Post                   Amount of
Secured                         Payment                  Amount                       Petition                  Post Petition
Creditor/                       Due This                 Paid This                    Payments                  Payments
Lessor                          Month                    Month                        Delinquent                Delinquent
                                                                           -
                                                                           -
                                                                           -
                                                                           -
                                                                           -
TOTAL                                                     $                -    (d)

(a)This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                                     MOR-5
2:00 PM
   Case       21-50964-bem      Doc 156          YC Atlanta
                                                Filed       HotelEntered
                                                      05/27/21    LLC 05/27/21 15:37:59            Desc Main
05/21/21
                                                  A/P Aging
                                               Document        Detail
                                                            Page  9 of 38
                                                   As of April 30, 2021
       Type          Date                Num                           Name           Due Date      Open Balance


Bill               04/05/2021   20154395             Allbridge                        04/15/2021
Bill               04/07/2021   20154635             Allbridge                        04/17/2021
Bill               04/07/2021   20154543             Allbridge                        04/17/2021
                                                                                                    $         -


Bill               03/25/2021   92946973             American Hotel Register          04/04/2021
Bill               03/25/2021   92945564             American Hotel Register          04/24/2021
Bill               04/30/2021   92957650             American Hotel Register          05/10/2021            78.92
                                                                                                    $       78.92


Bill               03/15/2021   81447                Atlanta Office Technologies      03/06/2021           118.33
                                                                                                    $      118.33


Bill Pmt -Check    02/23/2021   EFT                  Bluip Inc.                                          -1,868.11
Bill               03/01/2021   119243               Bluip Inc.                       03/11/2021           618.11
                                                                                                    $   (1,250.00)


Bill               02/11/2021   FR1490015            CHOICE HOTELS INT                02/21/2021         11,285.63
Bill               03/16/2021   FR1497535            CHOICE HOTELS INT                03/26/2021          2,063.79
Bill               04/19/2021   FR1505411            CHOICE HOTELS INT                04/29/2021
Bill Pmt -Check    02/24/2021   KISHAN               CHOICE HOTELS INT                                  -15,106.76
                                                                                                    $   (1,757.34)


Bill               04/16/2021   2020-51008           City of College Park             04/26/2021         10,781.67
Bill               04/16/2021   2020-51009           City of College Park             04/26/2021         17,088.00
                                                                                                    $   27,869.67


Bill               02/28/2021   982820210201         Comcast Business                 03/10/2021           544.78
                                                                                                    $      544.78


Bill Pmt -Check    03/10/2021   EFT                  Ecolab Inc.                                         -2,918.96
Bill Pmt -Check    03/10/2021   EFT                  Ecolab Inc.                                           -732.41
Bill Pmt -Check    03/10/2021   EFT                  Ecolab Inc.                                           -143.61
Bill Pmt -Check    03/10/2021   EFT                  Ecolab Inc.                                            -96.98
                                                                                                    $   (3,891.96)


Bill               04/28/2021   4386425              Ecolab Pest Elim. Div.           05/08/2021           349.22
                                                                                                    $      349.22


Bill               04/26/2021   2010                 Einstein's Investigations, LLC   05/03/2021          1,800.00
                                                                                                    $    1,800.00


Bill               03/05/2021   2140023376           Expedia (AUTO PAY)               03/15/2021           475.38
                                                                                                    $      475.38


Bill               03/24/2021   P00005914682         Fulton County Board of Health    04/03/2021         23,745.48



                                                                                                        Page 1 of 3
2:00 PM
   Case       21-50964-bem                YC Atlanta
                                Doc 156 Filed        HotelEntered
                                              05/27/21     LLC 05/27/21 15:37:59                      Desc Main
05/21/21
                                           A/P Aging
                                       Document        Detail
                                                    Page  10 of 38
                                                  As of April 30, 2021
       Type          Date              Num                            Name               Due Date      Open Balance


                                                                                                       $   23,745.48


Bill               03/23/2021   3026                Georgia Hospitality Solutions, Inc   04/02/2021           894.36
Bill               04/19/2021   3241                Georgia Hospitality Solutions, Inc   05/19/2021          2,949.01
Bill               04/19/2021   3208                Georgia Hospitality Solutions, Inc   05/12/2021          3,483.48
Bill               03/29/2021   3163                Georgia Hospitality Solutions, Inc   04/08/2021
Bill               04/07/2021   3201                Georgia Hospitality Solutions, Inc   04/17/2021          4,280.69
                                                                                                       $   11,607.54


Bill               04/28/2021   20210428            Georgia Natural Gas                  05/08/2021          2,403.04
                                                                                                       $    2,403.04


Bill Pmt -Check    02/18/2021   EFT                 Guest Supply                                            -2,946.24
Credit             02/18/2021   E04040572           Guest Supply                                               -75.54
Bill               04/05/2021   12165255            Guest Supply                         04/15/2021              2.43
Bill               04/05/2021   12148430            Guest Supply                         04/15/2021            25.32
Bill               03/27/2021   12196290            Guest Supply                         04/26/2021            38.64
Bill               03/27/2021   12196222            Guest Supply                         04/26/2021            77.28
Bill               03/03/2021   12104568            Guest Supply                         03/13/2021           106.68
Bill               03/04/2021   12091658            Guest Supply                         03/14/2021           111.55
Bill               03/04/2021   12079265            Guest Supply                         03/14/2021           111.55
Bill               03/04/2021   12099910            Guest Supply                         03/14/2021           139.15
Bill               03/04/2021   12078546            Guest Supply                         03/14/2021           234.90
Bill               03/03/2021   12104567            Guest Supply                         03/13/2021           237.68
Bill               03/04/2021   12077818            Guest Supply                         03/14/2021           279.39
Bill               03/04/2021   12074715            Guest Supply                         03/14/2021           450.94
Bill               03/04/2021   12074714            Guest Supply                         03/14/2021           923.23
                                                                                                      $      (283.04)


Bill               04/27/2021   9191043400          HD Supply                            05/07/2021           159.37
                                                                                                       $      159.37


Bill               02/28/2021   333                 Latrobe Management Services          03/10/2021          3,500.00
Bill               04/01/2021   20210331            Latrobe Management Services          04/10/2021          3,500.00
Bill               04/30/2021   20210430            Latrobe Management Services          05/10/2021          3,500.00
                                                                                                       $   10,500.00


Bill               03/25/2021   A103208-H318350     Lexyl Travel Technologies LLC        04/04/2021            12.96
                                                                                                       $       12.96


Bill               02/10/2021   21/00663            Salto Systems, Inc.                  02/20/2021          1,206.80
                                                                                                       $    1,206.80


Bill               04/01/2021   11101351955         ScentAir Technologies, LLC           04/11/2021           340.49
                                                                                                       $      340.49




                                                                                                           Page 2 of 3
2:00 PM
   Case       21-50964-bem                 YC Atlanta
                                 Doc 156 Filed        HotelEntered
                                               05/27/21     LLC 05/27/21 15:37:59                Desc Main
05/21/21
                                            A/P Aging
                                        Document        Detail
                                                     Page  11 of 38
                                                    As of April 30, 2021
       Type          Date                Num                            Name        Due Date      Open Balance


Bill               04/12/2021   0000205               Swauger Consulting Services   04/01/2021
Bill               02/15/2021   000190                Swauger Consulting Services   02/25/2021            600.00
                                                                                                  $      600.00


Bill Pmt -Check    02/15/2021   EFT                   Sysco                                             -1,837.53
Bill               04/30/2021   482871204             Sysco                         05/10/2021
Bill               03/08/2021   482689265             Sysco                         03/18/2021            649.64
Bill               03/08/2021   482689258             Sysco                         03/18/2021            869.20
                                                                                                  $      (318.69)


Bill               04/12/2021   7321-7 -2019 bill     The Sherwin Williams Co.      04/22/2021            239.73
                                                                                                  $      239.73


Bill               02/04/2021   4534                  Transwest Capital, Inc.       02/14/2021          1,620.38
Bill               02/09/2021   4535                  Transwest Capital, Inc.       02/19/2021          1,760.01
                                                                                                  $     3,380.39


                                                                                    TOTAL         $   77,931.07




                                                                                                       Page 3 of 3
Case 21-50964-bem                   Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                          Desc Main
                                           Document    Page 12 of 38

                                                       ATTACHMENT 3
                                      INVENTORY AND FIXED ASSETS REPORT


Name of Debtor:         YC Atlanta Hotel, LLC                                        Case Number:                     21-50964

Reporting Period beginning            April 1, 2021                                  Period ending                  April 30, 2021

                                                      INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                                                   $                 -
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                                                           -     (a)
        PLUS: Inventory Purchased During Month                                                          -
        MINUS: Inventory Used or Sold                                                                   -
        PLUS/MINUS: Adjustments or Write-downs                                                          -     *
      Inventory on Hand at End of Month                                               $                 -

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                      INVENTORY AGING

   Less than 6              6 months to                  Greater than                Considered
   months old               2 years old                  2 years old                 Obsolete                       Total Inventory

                   0%                            0%                          0%                          0%                           0%

* Aging Percentages must equal 100%.
   Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                                   FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                              7,200,000.00 (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):




FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                                          $      12,293,585.35 (a)(b)
        MINUS: Depreciation Expense                                                             (32,923.52)
        PLUS: New Purchases                                                                            -
        PLUS/MINUS: Adjustments or Write-downs                                                         -    *
Ending Monthly Balance                                                                $      12,260,661.83

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:




(a)This number is carried forward from last month's report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                               MOR-6
        Case 21-50964-bem                Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                   Desc Main
                                                Document    Page 13 of 38

                                                         ATTACHMENT 4A
                         MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT


Name of Debtor:         YC Atlanta Hotel, LLC                                    Case Number:                      21-50964

Reporting Period beginning           April 1, 2021                               Period ending                   April 30, 2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:           Wells Fargo Bank, N.A.                                           BRANCH:

ACCOUNT NAME:           YC Atlanta Hotel LLC (DIP)                          ACCOUNT NUMBER:                              1584

PURPOSE OF ACCOUNT:                                     OPERATING-DIP

            Ending Balance per Bank Statement                                    $      117,453.66
            Plus Total Amount of Outstanding Deposits                                          -
            Minus Total Amount of Outstanding Checks and other debits                   (71,831.30) *
            Minus Service Charges                                                              -
            Ending Balance per Check Register                                    $       45,622.36 **(a)

*Debit cards are used by        This account doesn't have Debit Cards

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
(   □ Check here if cash disbursements were authorized by United States Trustee)
     Date                       Amount               Payee                       Purpose                 Reason for Cash Disbursement




                              TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

                                 $           -       Transferred to Payroll Account
                                 $           -       Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    "Ending Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                  MOR-7
      Case 21-50964-bem                  Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                    Desc Main
                                                Document    Page 14 of 38

                                                         ATTACHMENT 5A
                                         CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor:        YC Atlanta Hotel, LLC                                                 Case Number:              21-50964

Reporting Period beginning          April 1, 2021                                            Period ending           April 30, 2021

NAME OF BANK:          Wells Fargo Bank, N.A.                                                   BRANCH:

ACCOUNT NAME:                                       YC Atlanta Hotel LLC (DIP)

ACCOUNT NUMBER:                                                     1584

PURPOSE OF ACCOUNT:                                           OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

                                    CHECK
         DATE                      NUMBER                    PAYEE                       PURPOSE                         AMOUNT




   TOTAL                                                                                                         $              311,216.22




                                                                  MOR-8
3:22 PM                                                               YC Atlanta Hotel LLC
    Case 21-50964-bem
05/21/21
Accrual Basis
                                               Doc 156 Filed  05/27/21
                                                         Transactions            Entered 05/27/21 15:37:59
                                                                          by Account                                                      Desc Main
                                                      DocumentAs of April 30, 202115 of 38
                                                                       Page

                        Type        Date               Num                      Name                                    Memo               Credit

    1003 · Cash New account
                Bill Pmt -Check   04/14/2021    1056         Allbridge                                Cable                                  5,486.59
                Bill Pmt -Check   04/30/2021    1084         Allbridge                                Cable                                  6,374.05
                Bill Pmt -Check   04/30/2021    1083         American Hotel Register                                                           290.17
                Bill Pmt -Check   04/14/2021    1057         Atlanta Office Technologies              Computers/Softwares                      141.77
                Bill Pmt -Check   04/21/2021    1077         Bluip Inc.                               Telephone                                618.52
                Bill Pmt -Check   04/14/2021    1058         Booking.com B.V.                         Commissions                           16,578.53
                Bill Pmt -Check   04/14/2021    1059         CHOICE HOTELS INT                        Franchise                             14,334.18
                Bill Pmt -Check   04/30/2021    1082         CHOICE HOTELS INT                        Franchise                             12,101.12
                Bill Pmt -Check   04/30/2021    1087         CHOICE HOTELS INT                        Franchise                              2,758.30
                Bill Pmt -Check   04/14/2021    1060         City of College Park                     VOID: Account number: 10241550-02             0.00
                Bill Pmt -Check   04/21/2021    EFT          City of College Park                     Electricity                           19,279.44
                Bill Pmt -Check   04/30/2021    EFT          City of College Park                     Electricity                           20,016.35
                Bill Pmt -Check   04/14/2021    1061         Comcast Business                         Internet                                 569.78
                Bill Pmt -Check   04/21/2021    1078         Comcast Business                         Internet                                 554.78
                Bill Pmt -Check   04/30/2021    EFT          Comcast Business                         Internet                                 569.78
                Bill Pmt -Check   04/14/2021    1062         Ecolab Pest Elim. Div.                   Pest Control                           1,439.22
                Bill Pmt -Check   04/14/2021    1063         Einstein's Investigations, LLC           Security                               5,512.50
                Bill Pmt -Check   04/14/2021    1073         Expedia (AUTO PAY)                       Commissions                              796.49
                Bill Pmt -Check   04/30/2021    1081         FedEx                                    Postage                                   55.33
                Bill Pmt -Check   04/14/2021    1074         Fire-X, Inc.                             Repairs                               14,039.60
                Bill Pmt -Check   04/14/2021    1064         Georgia Hospitality Solutions, Inc       Housekeeping Labor                    13,157.90
                Bill Pmt -Check   04/21/2021    1079         Georgia Hospitality Solutions, Inc       Housekeeping Labor                     4,216.17
                Bill Pmt -Check   04/30/2021    1085         Georgia Hospitality Solutions, Inc       Housekeeping Labor                     4,041.59
                Bill Pmt -Check   04/14/2021    1065         Georgia Natural Gas                      Gas                                    2,665.89
                Bill Pmt -Check   04/30/2021    EFT          Guest Supply                             Supplies                                 987.49
                Bill Pmt -Check   04/30/2021    EFT          Guest Supply                             Supplies                                  94.92
                Bill Pmt -Check   04/14/2021    1066         HD Supply Facilities Maintenance, Ltd.   Supplies                                 833.00
                Bill Pmt -Check   04/16/2021    EFT          HD Supply Facilities Maintenance, Ltd.   Supplies                               2,196.47
                Bill Pmt -Check   04/30/2021    EFT          HD Supply Facilities Maintenance, Ltd.   Supplies                               1,899.34
                Bill Pmt -Check   04/30/2021    EFT          HD Supply Facilities Maintenance, Ltd.   Supplies                                 902.32
                Bill Pmt -Check   04/14/2021    1067         Impero Technologies Inc                  Computers/Softwares                      381.30
                Bill Pmt -Check   04/16/2021                 Office Depot                             Supplies                                 677.38
                Bill Pmt -Check   04/14/2021    1068         OTA Insight LTD                          Computers/Softwares                      297.00
                Bill Pmt -Check   04/14/2021    1069         Southern Laundry Equipment Sales         Maintenance                              202.01
                Bill Pmt -Check   04/30/2021    1086         Swauger Consulting Services              Consulting                               600.00
                Bill Pmt -Check   04/05/2021    EFT          Sysco                                    Supplies                                 246.11
                Bill Pmt -Check   04/14/2021    EFT          Sysco                                    Supplies                               1,071.85
                Bill Pmt -Check   04/16/2021    EFT          Sysco                                    Supplies                                 773.25
                Bill Pmt -Check   04/23/2021    EFT          Sysco                                    Supplies                                 576.14
                Bill Pmt -Check   04/30/2021    EFT          Sysco                                    Supplies                                 458.63
                Bill Pmt -Check   04/30/2021    EFT          Sysco                                    Supplies                                 289.78
                Bill Pmt -Check   04/14/2021    1070         thyssenkrupp Elevator Corporation        Maintenance                            4,631.02
                Bill Pmt -Check   04/14/2021    1071         thyssenkrupp Elevator Corporation        Maintenance                           25,835.05
                Bill Pmt -Check   04/14/2021    1075         thyssenkrupp Elevator Corporation        Maintenance                           25,835.04
                Bill Pmt -Check   04/14/2021    1072         Transwest Capital, Inc.                  Housekeeping Labor                     2,402.36
                Bill Pmt -Check   04/21/2021    1080         Wilson Pool Service                      Maintenance                              390.00
                Check             04/16/2021    EFT          Liberty Mutual Insurance                 Insurance                              9,511.51
                Check             04/23/2021    EFT          Georgia Department of Revenue            City Tax                              12,595.69
                Check             04/23/2021    EFT          Georgia Department of Revenue            Occupancy Tax                         10,949.60
                Check             04/23/2021    EFT          Georgia Department of Revenue            Sales & Use Tax                       12,441.56
                General Journal   04/05/2021    BANK210405                                            Chargebacks                                   3.00
                General Journal   04/05/2021    BANK210405                                            Chargebacks                               36.52
                General Journal   04/05/2021    BANK210405                                            Chargebacks                              108.13
                General Journal   04/05/2021    BANK210405                                            Chargebacks                              208.48
                General Journal   04/05/2021    BANK210405                                            Chargebacks                              249.96
                General Journal   04/06/2021    BANK210406                                            Chargebacks                               90.37
                General Journal   04/06/2021    BANK210406                                            Chargebacks                              115.60
                General Journal   04/07/2021    BANK210407                                            Chargebacks                              105.64
                General Journal   04/07/2021    BANK210407                                            Chargebacks                              212.11
                General Journal   04/07/2021    BANK210407                                            Chargebacks                              588.21
                General Journal   04/07/2021    BANK210407                                            Chargebacks                              639.45
                General Journal   04/08/2021    BANK210408                                            Chargebacks                               94.10
                General Journal   04/08/2021    BANK210408                                            Chargebacks                               99.79
                General Journal   04/08/2021    BANK210408                                            Chargebacks                              111.31
                General Journal   04/08/2021    BANK210408                                            Chargebacks                              146.80
                General Journal   04/09/2021    BANK210409                                            Chargebacks                              108.13




                                                                                                                                                           Page 1 of 2
3:22 PM                                                              YC Atlanta Hotel LLC
    Case 21-50964-bem
05/21/21
Accrual Basis
                                               Doc 156 Filed  05/27/21
                                                         Transactions            Entered 05/27/21 15:37:59
                                                                          by Account                               Desc Main
                                                      DocumentAs of April 30, 202116 of 38
                                                                       Page

                      Type          Date               Num                      Name                        Memo    Credit

                General Journal   04/09/2021    BANK210409                                   Chargebacks                179.92
                General Journal   04/12/2021    BANK210412                                   Chargebacks                115.31
                General Journal   04/12/2021    BANK210412                                   Chargebacks                132.79
                General Journal   04/12/2021    BANK210412                                   Chargebacks                192.62
                General Journal   04/13/2021    BANK210413                                   Chargebacks                452.22
                General Journal   04/13/2021    BANK210413                                   Chargebacks                452.22
                General Journal   04/14/2021    BANK210414                                   Chargebacks               -141.06
                General Journal   04/14/2021    BANK210414                                   Chargebacks                114.44
                General Journal   04/14/2021    BANK210414                                   Chargebacks                340.99
                General Journal   04/15/2021    BANK210415                                   Chargebacks                 98.87
                General Journal   04/15/2021    BANK210415                                   Chargebacks                117.92
                General Journal   04/15/2021    BANK210415                                   Chargebacks                131.00
                General Journal   04/16/2021    BANK210416                                   Chargebacks                139.91
                General Journal   04/16/2021    BANK210416                                   Chargebacks                333.52
                General Journal   04/16/2021    BANK210416                                   Chargebacks                340.10
                General Journal   04/19/2021    BANK210419                                   Chargebacks                119.65
                General Journal   04/21/2021    BANK210421                                   Chargebacks                153.54
                General Journal   04/21/2021    BANK210421                                   Chargebacks                219.17
                General Journal   04/21/2021    BANK210421                                   Chargebacks                219.17
                General Journal   04/21/2021    BANK210421                                   Chargebacks                222.64
                General Journal   04/22/2021    BANK210422                                   Chargebacks                108.13
                General Journal   04/22/2021    BANK210422                                   Chargebacks                117.57
                General Journal   04/23/2021    BANK210423                                   Chargebacks                 91.46
                General Journal   04/23/2021    BANK210423                                   Chargebacks                102.98
                General Journal   04/23/2021    BANK210423                                   Chargebacks                202.41
                General Journal   04/23/2021    BANK210423                                   Chargebacks                344.18
                General Journal   04/26/2021    BANK210426                                   Chargebacks                -90.60
                General Journal   04/26/2021    BANK210426                                   Chargebacks                 98.76
                General Journal   04/26/2021    BANK210426                                   Chargebacks                262.09
                General Journal   04/27/2021    BANK210427                                   Chargebacks                405.45
                General Journal   04/28/2021    BANK210428                                   Chargebacks                -87.30
                General Journal   04/29/2021    BANK210429                                   Chargebacks                181.11
                General Journal   04/29/2021    BANK210429                                   Chargebacks                241.26
                General Journal   04/29/2021    BANK210429                                   Chargebacks              1,825.00
                General Journal   04/12/2021    BANK210412                                   Bank Charges               162.78
                General Journal   04/12/2021    MERCHANT                                     Merchant Fee             3,571.33
                General Journal   04/05/2021    BANK210405                                   Merchant Fee                79.21
                Liability Check   04/09/2021    EFT          Georgia Department of Revenue   Payroll Tax                557.89
                Liability Check   04/23/2021    EFT          Georgia Department of Revenue   Payroll Tax                575.81
                Liability Check   04/09/2021    EFT          United States Treasury          Payroll Tax                 48.35
                Liability Check   04/09/2021    EFT          United States Treasury          Payroll Tax              3,200.36
                Liability Check   04/23/2021    EFT          United States Treasury          Payroll Tax                 37.17
                Liability Check   04/23/2021    EFT          United States Treasury          Payroll Tax              3,305.88
                Paycheck          04/23/2021    1076         Manley, Andrew N                Payroll                    531.72
                Paycheck          04/09/2021    1055         Manley, Andrew N                Payroll                    596.86
                Liability Check   04/08/2021                 QuickBooks Payroll Service      Payroll                 12,484.44
                Liability Check   04/22/2021                 QuickBooks Payroll Service      Payroll                 12,732.51


TOTAL                                                                                                               311,216.22




                                                                                                                                 Page 2 of 2
        Case 21-50964-bem         Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                            Desc Main
Analyzed                                 Document
                           Business Checking         Page 17 of 38
Account number:            1584      ■   April 1, 2021 - April 30, 2021   ■   Page 1 of 9




                                                                                        Questions?
                                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                         1-800-CALL-WELLS (1-800-225-5935)

          YC ATLANTA HOTEL LLC                                                          Online: wellsfargo.com
          DEBTOR IN POSSESSION
                                                                                        Write: Wells Fargo Bank, N.A. (120)
          CH11 CASE #21-50964 (NGA)                                                            P.O. Box 6995
          1441 COPPER POINT CIR                                                                Portland, OR 97228-6995
          RENO NV 89519-6264




Account summary
Analyzed Business Checking
Account number                    Beginning balance                 Total credits                    Total debits              Ending balance
1584                                   $154,042.71                  $207,246.85                    -$243,835.90                  $117,453.66


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                       Amount        Transaction detail
               04/01                       167.55       Tsys/Transfirst Bkcd Stlmt

               04/01                       502.00       Intuit Payroll S Quickbooks                       Yc Atlanta Hotel LLC
               04/01                       529.75       American Express Settlement
               04/01                       623.86       Sysco Corporatio Payment                        Yc Atlanta Hotel LLC
               04/01                       633.26       Tsys/Transfirst Bkcd Stlmt

               04/02                       701.34       Tsys/Transfirst Bkcd Stlmt

               04/02                      1,044.17      Tsys/Transfirst Bkcd Stlmt

               04/02                      4,274.43      Tsys/Transfirst Bkcd Stlmt

               04/05                        11.52       American Express Settlement
               04/05                       403.55       Tsys/Transfirst Bkcd Stlmt

               04/05                       767.90       Tsys/Transfirst Bkcd Stlmt

               04/05                     10,415.31      Tsys/Transfirst Bkcd Stlmt

               04/05                       166.01       American Express Settlement
               04/05                       287.07       Tsys/Transfirst Bkcd Stlmt




    Sheet Seq = 0000079
    Sheet 00001 of 00009
        Case 21-50964-bem            Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59   Desc Main
Account number: 1584           ■   April 1, 2021 Document      ■Page
                                                 - April 30, 2021Page 18
                                                                      2 of of
                                                                           9 38




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                 Amount        Transaction detail
               04/05                 289.96       Tsys/Transfirst Bkcd Stlmt

               04/05                 437.32       Tsys/Transfirst Bkcd Stlmt

               04/05                 916.33       Tsys/Transfirst Bkcd Stlmt

               04/05               1,530.76       Tsys/Transfirst Bkcd Stlmt

               04/05               1,714.67       Tsys/Transfirst Bkcd Stlmt

               04/05               1,834.21       Tsys/Transfirst Bkcd Stlmt

               04/05               2,197.21       Tsys/Transfirst Bkcd Stlmt

               04/05               8,829.20       Tsys/Transfirst Bkcd Stlmt

               04/06                 310.04       American Express Settlement
               04/06               2,711.56       Tsys/Transfirst Bkcd Stlmt

               04/06               2,843.61       Tsys/Transfirst Bkcd Stlmt

               04/06               3,464.81       Tsys/Transfirst Bkcd Stlmt

               04/07                 301.39       American Express Settlement
               04/07               1,302.43       Tsys/Transfirst Bkcd Stlmt

               04/07               1,833.33       Tsys/Transfirst Bkcd Stlmt

               04/07               2,052.81       Tsys/Transfirst Bkcd Stlmt

               04/08                 353.29       American Express Settlement
               04/08                 657.38       Tsys/Transfirst Bkcd Stlmt

               04/08                 736.35       Tsys/Transfirst Bkcd Stlmt

               04/08               1,712.82       Tsys/Transfirst Bkcd Stlmt

               04/12                  94.65       American Express Settlement
               04/12                 202.40       Tsys/Transfirst Bkcd Stlmt

               04/12                 454.72       Tsys/Transfirst Bkcd Stlmt

               04/12                 482.59       Tsys/Transfirst Bkcd Stlmt

               04/12                 502.50       Tsys/Transfirst Bkcd Stlmt




    Sheet Seq = 0000080
    Sheet 00002 of 00009
        Case 21-50964-bem            Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59   Desc Main
Account number: 1584           ■   April 1, 2021 Document      ■Page
                                                 - April 30, 2021Page 19
                                                                      3 of of
                                                                           9 38




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                 Amount        Transaction detail
               04/12                 514.82       Tsys/Transfirst Bkcd Stlmt

               04/12                 680.89       Tsys/Transfirst Bkcd Stlmt

               04/12               1,324.01       Tsys/Transfirst Bkcd Stlmt

               04/12               2,900.55       Tsys/Transfirst Bkcd Stlmt

               04/12               3,851.83       Tsys/Transfirst Bkcd Stlmt

               04/12               4,565.80       Tsys/Transfirst Bkcd Stlmt

               04/12               7,231.30       Tsys/Transfirst Bkcd Stlmt

               04/12               7,973.60       Tsys/Transfirst Bkcd Stlmt

               04/13                 103.33       American Express Settlement
               04/13               2,358.44       Tsys/Transfirst Bkcd Stlmt

               04/13               3,590.71       Tsys/Transfirst Bkcd Stlmt

               04/13               7,293.55       Tsys/Transfirst Bkcd Stlmt

               04/14                 141.06       Tsys/Transfirst Chargeback            Case: 2021096028779

               04/14                 180.24       American Express Settlement
               04/16               2,618.09       Tsys/Transfirst Bkcd Stlmt

               04/16               3,580.14       Tsys/Transfirst Bkcd Stlmt

               04/16               5,006.43       Tsys/Transfirst Bkcd Stlmt

               04/19                 107.22       Tsys/Transfirst Bkcd Stlmt

               04/19                 431.25       Tsys/Transfirst Bkcd Stlmt

               04/19                 653.16       Tsys/Transfirst Bkcd Stlmt

               04/19               1,358.07       Tsys/Transfirst Bkcd Stlmt

               04/19               2,553.82       Tsys/Transfirst Bkcd Stlmt

               04/19               5,159.87       Tsys/Transfirst Bkcd Stlmt

               04/19                 726.33       Tsys/Transfirst Bkcd Stlmt




    Sheet Seq = 0000081
    Sheet 00003 of 00009
        Case 21-50964-bem            Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59                 Desc Main
Account number: 1584           ■   April 1, 2021 Document      ■Page
                                                 - April 30, 2021Page 20
                                                                      4 of of
                                                                           9 38




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                 Amount        Transaction detail
               04/19                 824.79       Tsys/Transfirst Bkcd Stlmt

               04/19               1,365.74       American Express Settlement
               04/19               1,412.48       Tsys/Transfirst Bkcd Stlmt

               04/19               2,707.21       Tsys/Transfirst Bkcd Stlmt

               04/19               5,994.94       Tsys/Transfirst Bkcd Stlmt

               04/20               1,563.57       American Express Settlement
               04/21                 173.25       American Express Settlement
               04/21               1,883.49       Tsys/Transfirst Bkcd Stlmt

               04/21               2,264.60       Tsys/Transfirst Bkcd Stlmt

               04/21               2,409.29       Tsys/Transfirst Bkcd Stlmt

               04/21               2,541.61       Tsys/Transfirst Bkcd Stlmt

               04/21               3,320.91       Tsys/Transfirst Bkcd Stlmt

               04/21               4,740.21       Tsys/Transfirst Bkcd Stlmt

               04/21                 516.33       eDeposit IN Branch/Store 04/21/21 01:48:45 PM 5340 Kietzke Ln Reno NV
               04/22                 283.15       Tsys/Transfirst Bkcd Stlmt

               04/23                 629.65       Tsys/Transfirst Bkcd Stlmt

               04/23                 782.38       American Express Settlement
               04/23               2,866.32       Tsys/Transfirst Bkcd Stlmt

               04/26                   90.60      Tsys/Transfirst Chargeback

               04/26                 647.23       Tsys/Transfirst Bkcd Stlmt

               04/26                 718.50       Tsys/Transfirst Bkcd Stlmt

               04/26                 747.58       Tsys/Transfirst Bkcd Stlmt

               04/26               1,145.12       Tsys/Transfirst Bkcd Stlmt

               04/26               1,185.53       Tsys/Transfirst Bkcd Stlmt

               04/26               1,425.32       Tsys/Transfirst Bkcd Stlmt

               04/26               4,688.07       Tsys/Transfirst Bkcd Stlmt




    Sheet Seq = 0000082
    Sheet 00004 of 00009
        Case 21-50964-bem              Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59                Desc Main
Account number: 1584             ■   April 1, 2021 Document      ■Page
                                                   - April 30, 2021Page 21
                                                                        5 of of
                                                                             9 38




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                    Amount       Transaction detail
               04/26                 12,330.66      Tsys/Transfirst Bkcd Stlmt

               04/27                   371.60       Tsys/Transfirst Bkcd Stlmt

               04/27                    632.43      American Express Settlement
               04/27                  1,007.57      Tsys/Transfirst Bkcd Stlmt

               04/27                  1,965.48      Tsys/Transfirst Bkcd Stlmt

               04/27                  2,385.67      Tsys/Transfirst Bkcd Stlmt

               04/27                  2,524.37      Tsys/Transfirst Bkcd Stlmt

               04/27                  3,460.92      Tsys/Transfirst Bkcd Stlmt

               04/28                     87.30      Tsys/Transfirst Chargeback

               04/28                  2,058.12      Tsys/Transfirst Bkcd Stlmt

               04/28                  4,978.74      Tsys/Transfirst Bkcd Stlmt

               04/28                  5,145.97      Tsys/Transfirst Bkcd Stlmt

               04/29                   171.58       American Express Settlement
                              $207,246.85           Total electronic deposits/bank credits

                              $207,246.85           Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount    Transaction detail
               04/01                   935.08 < Business to Business ACH Debit - Tsys/Transfirst Bkcd Stlmt

               04/05                     3.00   American Express Chgbck/Adj
               04/05                    79.21   American Express Axp Discnt
               04/05                    36.52 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                   Case: 2021089024835
               04/05                   108.13 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                   Case: 2021089024836
               04/05                   208.48 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                   Case: 2021088019248
               04/05                   246.11 < Business to Business ACH Debit - Sysco Corporatio Payment
                                                Yc Atlanta Hotel LLC
               04/05                   249.96 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                   Case: 2021088019213




    Sheet Seq = 0000083
    Sheet 00005 of 00009
        Case 21-50964-bem           Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59                Desc Main
Account number: 1584          ■   April 1, 2021 Document      ■Page
                                                - April 30, 2021Page 22
                                                                     6 of of
                                                                          9 38




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                 Amount    Transaction detail
               04/06                  90.37 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021090016591
               04/06                 115.60 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021090016288
               04/07                 105.64 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021091015445
               04/07                 212.11 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021091015930
               04/07                 588.21 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021091015446
               04/07                 639.45 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021091015447
               04/08                  94.10 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021092017714
               04/08                  99.79 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021092017402
               04/08                 111.31 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021092017401
               04/08                 146.80 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021092017344
               04/08              12,484.44 < Business to Business ACH Debit - Intuit Payroll S Quickbooks
                                                         Yc Atlanta Hotel LLC
               04/09                 108.13 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021095015760
               04/09                 179.92 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021095015694
               04/09                  48.35 < Business to Business ACH Debit - IRS Usataxpymt
                                              Yc Atlanta Hotel
               04/09               3,200.36 < Business to Business ACH Debit - IRS Usataxpymt
                                              Yc Atlanta Hotel
               04/12                 162.78   Client Analysis Srvc Chrg 210409 Svc Chge
               04/12                 115.31 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021096024125
               04/12                 132.79 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021096024124
               04/12                 192.62 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021096024267
               04/12                 557.89 < Business to Business ACH Debit - Georgia Its Tax GA TX Pymt
                                                         Yc Atlanta Hotel LLC
               04/12               3,571.33 < Business to Business ACH Debit - Tsys/Transfirst Discount Mar 21
                                                                                    Clarion Discount
               04/13                 452.22 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021097015988
               04/13                 452.22 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021097015987
               04/14                 114.44 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021098015487




    Sheet Seq = 0000084
    Sheet 00006 of 00009
        Case 21-50964-bem           Doc 156        Filed 05/27/21 Entered 05/27/21 15:37:59                  Desc Main
Account number: 1584          ■   April 1, 2021 Document      ■Page
                                                - April 30, 2021Page 23
                                                                     7 of of
                                                                          9 38




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                 Amount    Transaction detail
               04/14                 340.99 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021098015442
               04/15                  98.87   American Express Chgbck/Adj 210414 5100946987 5100946987
               04/15                 117.92 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021099016377
               04/15                 131.00 < Business to Business ACH Debit - Tsys/Transfirst Chargeback 210414
                                                                 Case: 2021099016598
               04/15               1,071.85 < Business to Business ACH Debit - Sysco Corporatio Payment
                                              Yc Atlanta Hotel LLC
               04/16                 139.91 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021102018481
               04/16                 333.52 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021102018488
               04/16                 340.10 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021102018766
               04/19                 119.65 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                 Case: 2021103021730
               04/21              19,279.44   WT Fed#01122 Suntrust Bank /Ftr/Bnf=City of College Park Srf#

               04/21                 153.54 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021082001115
               04/21                 219.17 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021105015565
               04/21                 219.17 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021105015564
               04/21                 222.64 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021105015661
               04/21                 665.06 < Business to Business ACH Debit - Liberty Mutual
                                              Yc Atlanta *Hotel, LLC
               04/21               9,511.51 < Business to Business ACH Debit - Liberty Mutual
                                              Yc Atlanta *Hotel, LLC
               04/22                 108.13 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021106015801
               04/22                 117.57 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021106015802
               04/22                 773.25 < Business to Business ACH Debit - Sysco Corporatio Payment
                                              Ycatlantahotelllc
               04/22              10,949.60 < Business to Business ACH Debit - Georgia Its Tax GA TX Pymt
                                                         Yc Atlanta Hotel LLC
               04/22              12,441.56 < Business to Business ACH Debit - Georgia Its Tax GA TX Pymt
                                                           Yc Atlanta Hotel LLC
               04/22              12,595.69   Georgiamunicipal Webpayment
               04/22              12,732.51 < Business to Business ACH Debit - Intuit Payroll S Quickbooks
                                                         Yc Atlanta Hotel LLC
               04/23                  91.46 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                  Case: 2021109015123




    Sheet Seq = 0000085
    Sheet 00007 of 00009
        Case 21-50964-bem                     Doc 156            Filed 05/27/21 Entered 05/27/21 15:37:59                                     Desc Main
Account number: 1584                    ■   April 1, 2021 Document
                                                          - April 30, 2021  ■Page
                                                                              Page 24
                                                                                   8 of of
                                                                                        9 38




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                         Amount    Transaction detail
               04/23                         102.98 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021109015124
               04/23                         202.41 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021109015015
               04/23                         344.18 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021109015009
               04/23                          37.17 < Business to Business ACH Debit - IRS Usataxpymt
                                                      Yc Atlanta Hotel
               04/23                       3,305.88 < Business to Business ACH Debit - IRS Usataxpymt
                                                      Yc Atlanta Hotel
               04/26                          77.40   American Express Collection
               04/26                          98.76 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021110025025
               04/26                         262.09 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021110023923
               04/26                         575.81 < Business to Business ACH Debit - Georgia Its Tax GA TX Pymt
                                                                 Yc Atlanta Hotel LLC
               04/27                         405.45 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021111016277
               04/29                         181.11 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021113010807
               04/29                         241.26 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021113010660
               04/29                         576.14 < Business to Business ACH Debit - Sysco Corporatio Payment
                                                      Yc Atlanta Hotel LLC
               04/29                       1,825.00 < Business to Business ACH Debit - Tsys/Transfirst Chargeback
                                                                         Case: 2021113010559
               04/29                       2,196.47 < Business to Business ACH Debit - Hd Supply Fm
                                                                         Yc Atlanta Hotel LLC
                                       $119,048.89    Total electronic debits/bank debits
 < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
 apply to consumer accounts.

 Checks paid
 Number                        Amount    Date           Number                      Amount         Date         Number                      Amount         Date
 1055                           596.86 04/13            1064                      13,157.90       04/23         1072                       2,402.36       04/20
 1056                         5,486.59 04/19            1066 *                       833.00       04/19         1073                         796.49       04/19
 1057                           141.77 04/21            1067                         381.30       04/28         1075 *                    25,835.04       04/28
 1058                        16,578.53 04/20            1068                         297.00       04/20         1076                         531.72       04/29
 1059                        14,334.18 04/20            1069                         202.01       04/22         1077                         618.52       04/30
 1061 *                         569.78 04/22            1070                       4,631.02       04/19         1079 *                     4,216.17       04/29
 1062                         1,439.22 04/19            1071                      25,835.05       04/28         1080                         390.00       04/29
 1063                         5,512.50 04/14
                                      $124,787.01             Total checks paid
  * Gap in check sequence.

                                       $243,835.90            Total debits




    Sheet Seq = 0000086
    Sheet 00008 of 00009
            Case 21-50964-bem                 Doc 156          Filed 05/27/21 Entered 05/27/21 15:37:59                     Desc Main
Account number: 1584                    ■   April 1, 2021 Document
                                                          - April 30, 2021■Page
                                                                            Page 25
                                                                                 9 of of
                                                                                      9 38




Daily ledger balance summary
   Date                                  Balance       Date                                  Balance       Date                    Balance
   03/31                              154,042.71       04/12                              216,555.78       04/22                146,896.22
   04/01                              155,564.05       04/13                              228,400.51       04/23                133,932.59
   04/02                              161,583.99       04/14                              222,753.88       04/26                155,897.14
   04/05                              190,453.60       04/15                              221,334.24       04/27                167,839.73
   04/06                              199,577.65       04/16                              231,725.37       04/28                128,058.47
   04/07                              203,522.20       04/19                              241,714.28       04/29                118,072.18
   04/08                              194,045.60       04/20                              209,665.78       04/30                117,453.66
   04/09                              190,508.84       04/21                              197,103.17
                     Average daily ledger balance           $182,272.01




Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation
have temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to
10:00 p.m. Eastern Time. Access to our automated banking system, the ability to report a fraud claim on your business
credit or debit card, and access to report a lost or stolen business card will continue to be available 24 hours a day, 7
days per week. Thank you for banking with Wells Fargo. We appreciate your business.


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0000087
       Sheet 00009 of 00009
        Case 21-50964-bem                Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                     Desc Main
                                                Document    Page 26 of 38

                                                         ATTACHMENT 4B
                           MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT
                    **Note-We don't have a separate account for payroll, we use this page for Previous Operating Account

Name of Debtor:         YC Atlanta Hotel, LLC                                   Case Number:                      21-50964

Reporting Period beginning         April 1, 2021                                Period ending                   April 30, 2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. States Trustee Program are necessary, permission must be obtained from
th U it d St t T t          i t      i th           t Additi ll            f l th th th          i db k           t     tb           db
NAME OF BANK:           Wells Fargo Bank, N.A.                                            BRANCH:

ACCOUNT NAME:           YC Atlanta Hotel LLC                                ACCOUNT NUMBER:                                7841

PURPOSE OF ACCOUNT:                          OPERATING-PREVIOUS ACCOUNT

            Ending Balance per Bank Statement                                    $              -
            Plus Total Amount of Outstanding Deposits                                           -
            Minus Total Amount of Outstanding Checks and other debits                           -   *
            Minus Service Charges                                                               -
            Ending Balance per Check Register                                    $              -   **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash:
(   □ Check here if cash disbursements were authorized by United States Trustee)
     Date                       Amount               Payee                      Purpose                 Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

     Date                       Amount               Payee                      Purpose                 Reason for disbursment from this
                                                                                                        account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   "Ending Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                  MOR-9
      Case 21-50964-bem                 Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                    Desc Main
                                               Document    Page 27 of 38

                                                         ATTACHMENT 5B
                                          CHECK REGISTER - PAYROLL ACCOUNT
                  **Note-We don't have a separate account for payroll, we use this page for Previous Operating Account

Name of Debtor:        YC Atlanta Hotel, LLC                                                Case Number:              21-50964

Reporting Period beginning          April 1, 2021                                           Period ending           April 30, 2021

NAME OF BANK:          Wells Fargo Bank, N.A.                                                   BRANCH:

ACCOUNT NAME:                                        YC Atlanta Hotel LLC

ACCOUNT NUMBER:                                                     7841

PURPOSE OF ACCOUNT:                             OPERATING-PREVIOUS ACCOUNT

Account for all disbursements, including voids, lost payments, stop payment, etc. In the alternative, a computer generated check register
can be attached to this report, provided all the information requested below is included.

                                    CHECK
         DATE                      NUMBER                    PAYEE                      PURPOSE                         AMOUNT


   4/30/2021                    N/A                   Wells Fargo                Bank Charges                                         25.39




   TOTAL                                                                                                        $                     25.39




                                                                 MOR-10
          Case 21-50964-bem        Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                                   Desc Main
Analyzed                                  Document
                            Business Checking         Page 28 of 38
Account number:             7841        ■   April 1, 2021 - April 30, 2021      ■   Page 1 of 2




                                                                                                Questions?
                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                 1-800-CALL-WELLS (1-800-225-5935)

            YC ATLANTA HOTEL LLC                                                                Online: wellsfargo.com
            5851 S VIRGINIA ST
                                                                                                Write: Wells Fargo Bank, N.A. (120)
            RENO NV 89502-6022                                                                          P.O. Box 6995
                                                                                                        Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number                     Beginning balance                       Total credits                      Total debits             Closing balance
7841                                         $541.72                              $0.00                         -$541.72                         $0.00


Debits
  Electronic debits/bank debits
  Effective     Posted
  date          date                          Amount        Transaction detail
                04/12                           25.39       Client Analysis Srvc Chrg 210409 Svc Chge
                04/21                            0.00       Outstanding Items Close, Non-Int W/O Fee
                04/21                          516.33       Account Close Cashier's Check
                                             $541.72        Total electronic debits/bank debits

                                             $541.72        Total debits



Daily ledger balance summary
  Date                                      Balance     Date                                   Balance     Date                                Balance
  03/31                                      541.72     04/12                                   516.33     04/21                                  0.00
                Average daily ledger balance                $353.52




Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation
have temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to
10:00 p.m. Eastern Time. Access to our automated banking system, the ability to report a fraud claim on your business
credit or debit card, and access to report a lost or stolen business card will continue to be available 24 hours a day, 7
days per week. Thank you for banking with Wells Fargo. We appreciate your business.




     Sheet Seq = 0000223
     Sheet 00001 of 00002
            Case 21-50964-bem                      Doc 156       Filed 05/27/21            Entered 05/27/21 15:37:59                    Desc Main
Account number: 7841                ■   April 1, 2021 - April 30, Document
                                                                  2021 ■ Page 2 ofPage
                                                                                  2        29 of 38




           IMPORTANT ACCOUNT INFORMATION

This statement includes an account that has been closed and this is your final statement for that account. You will have
90 days to retrieve historical online documents for this account. Please refer to the Fee & Information Schedule for
options to obtain statement copies after 90 days.

If the account that has been closed is the primary account on the statement that includes multiple accounts (a "combined statement"),
this is also the final combined statement and you will also have 90 days to retrieve historical online documents for all accounts
associated with this combined statement. Going forward, you will receive separate statements for any accounts that remain open.

Thank you for banking with Wells Fargo.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0000224
       Sheet 00002 of 00002
        Case 21-50964-bem                Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                  Desc Main
                                                Document    Page 30 of 38

                                                         ATTACHMENT 4C
                              MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT
                      **Note-We don't have a separate account for taxes, we use this page for Petty Cash Bank Account

Name of Debtor:         YC Atlanta Hotel, LLC                                   Case Number:                      21-50964

Reporting Period beginning         April 1, 2021                                Period ending                   April 30, 2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found on the United States Trustee website, http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:           Wells Fargo Bank, N.A.                                            BRANCH:

ACCOUNT NAME:           YC Atlanta Hotel LLC (DIP)                          ACCOUNT NUMBER:                             5931

PURPOSE OF ACCOUNT:                                       PETTY CASH

            Ending Balance per Bank Statement                                    $         1,485.71
            Plus Total Amount of Outstanding Deposits                                           -
            Minus Total Amount of Outstanding Checks and other debits                     (1,043.55) *
            Minus Service Charges                                                               -
            Ending Balance per Check Register                                    $           442.16 **(a)

*Debit cards are used by        Jason Weird - General Manager

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash:
(   □ Check here if cash disbursements were authorized by United States Trustee)
     Date                       Amount               Payee                      Purpose                 Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

     Date                       Amount               Payee                      Purpose                 Reason for disbursement from this
                                                                                                        account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   "Ending Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                 MOR-11
       Case 21-50964-bem                    Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                              Desc Main
                                                   Document    Page 31 of 38

                                                          ATTACHMENT 5C
                                               CHECK REGISTER - TAX ACCOUNT
                     **Note-We don't have a separate account for taxes, we use this page for Petty Cash Bank Account

Name of Debtor:        YC Atlanta Hotel, LLC                                                  Case Number:                21-50964

Reporting Period beginning          April 1, 2021                                             Period ending             April 30, 2021

NAME OF BANK:          Wells Fargo Bank, N.A.                                                    BRANCH:

ACCOUNT NAME:          YC Atlanta Hotel LLC (DIP)                                   ACCOUNT NUMBER:                            5931

PURPOSE OF ACCOUNT:                                           PETTY CASH

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.
http://www.usdoj.gov/ust/
                                     CHECK
          DATE                      NUMBER                    PAYEE                       PURPOSE                          AMOUNT


        04/05/21                      ATH             Restaurant Depot                                                                   51.12
        04/30/21                      ACH             HD Supply                   Supplies                                            1,043.55




   TOTAL                                                                                                            $                 1,094.67 (d)



                                                    SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                                            (a)
Sales & Use Taxes Paid                                                                                        (b)
Other Taxes Paid                                                                                              (c)
TOTAL                                                                                                         (d)


(a) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the "Current Month" column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                                                         MOR-12
       Case 21-50964-bem                     Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                        Desc Main
                                                    Document
                                                          SM    Page 32 of 38
Initiate Business Checking
April 30, 2021     ■   Page 1 of 3




                                                                                                  Questions?
            YC ATLANTA HOTEL LLC                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
            DEBTOR IN POSSESSION
            CH11 CASE #21-50964 (NGA)                                                               1-800-CALL-WELLS              (1-800-225-5935)

            1441 COPPER POINT CIR                                                                   En español: 1-877-337-7454
            RENO NV 89519-6264

                                                                                                  Online: wellsfargo.com/biz

                                                                                                  Write: Wells Fargo Bank, N.A. (120)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                    Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                 A check mark in the box indicates you have these convenient
                                                                                                  services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                  call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                  like to add new services.

                                                                                                  Business Online Banking
                                                                                                  Online Statements
                                                                                                  Business Bill Pay
                                                                                                  Business Spending Report
                                                                                                  Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



Statement period activity summary                                                                 Account number: 5931

        Beginning balance on 4/1                                                    $1,536.83     YC ATLANTA HOTEL LLC
                                                                                                  DEBTOR IN POSSESSION
        Deposits/Credits                                                                 0.00
                                                                                                  CH11 CASE #21-50964 (NGA)
        Withdrawals/Debits                                                            - 51.12
                                                                                                  Washington account terms and conditions apply
        Ending balance on 4/30                                                  $1,485.71
                                                                                                  For Direct Deposit use
                                                                                                  Routing Number (RTN):
                                                                                                  For Wire Transfers use
                                                                                                  Routing Number (RTN):




     Sheet Seq = 0139929
     Sheet 00001 of 00002
       Case 21-50964-bem                       Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                                  Desc Main
                                                      Document    Page 33 of 38
April 30, 2021      ■   Page 2 of 3




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                       Deposits/        Withdrawals/         Ending daily
       Date              Number Description                                                                             Credits               Debits            balance
       4/5                      Purchase authorized on 04/01 Restaurant Depot Atlanta GA                                                      51.12            1,485.71

       Ending balance on 4/30                                                                                                                                   1,485.71
       Totals                                                                                                            $0.00               $51.12

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 04/01/2021 - 04/30/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Average ledger balance                                                                                        $1,000.00                     $1,493.00      ✔

         · Minimum daily balance                                                                                          $500.00                      $1,485.71      ✔

       C1/C1




Account transaction fees summary
                                                                                             Units           Excess        Service charge per               Total service
       Service charge description                                   Units used           included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                    0              5,000                 0                   0.0030                        0.00
       Transactions                                                          0                100                 0                      0.50                       0.00
       Total service charges                                                                                                                                          $0.00




Other Wells Fargo Benefits

Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation have
temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to 10:00 p.m. Eastern
Time. Access to our automated banking system, the ability to report a fraud claim on your business credit or debit card, and access to
report a lost or stolen business card will continue to be available 24 hours a day, 7 days per week. Thank you for banking with Wells
Fargo. We appreciate your business.
          Case 21-50964-bem                                       Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                              Desc Main
                                                                         Document    Page 34 of 38
April 30, 2021             ■    Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts               You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                  and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the          information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft           an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                      Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                       Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0139930
      Case 21-50964-bem                Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                  Desc Main
                                              Document    Page 35 of 38

                                                     ATTACHMENT 4D
                                INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                                 INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be listed
separately. Attach copies of account statements.

Type of Negotiable

                                                                                                          Current
   Instrument                    Face Value                 Purchase Price       Date of Purchase         Market Value




   TOTAL                                                                                                  $                    -      (a)



                                                    PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                                        (Column 2)                          (Column 3)                            (Column 4)
                                 Maximum                         Amount of Petty                          Difference between
   Location of                   Amount of Cash                  Cash On Hand                             (Column 2) and
   Box/Account                   in Drawer/Acct.                 At End of Month                          (Column 3)
                                                                                             -
                                                                                             -
                                                                                             -
   TOTAL                                                          $                          -      (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts, provide an
explanation:




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                                   $                 -     (c)




(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as "Ending Balance" on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).




                                                               MOR-13
      Case 21-50964-bem              Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                              Desc Main
                                            Document    Page 36 of 38

                                                    ATTACHMENT 6
                                                 MONTHLY TAX REPORT


Name of Debtor:              YC Atlanta Hotel, LLC                             Case Number:                  21-50964

Reporting Period beginning       April 1, 2021                                 Period ending            April 30, 2021


                                                 TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, etc.

Name of                        Date                                                            Date Last
Taxing                         Payment                                                         Tax Return         Tax Return
Authority                      Due                Description             Amount               Filled             Period


City of College Park           5/20/2021          City Tax                      14,193.17         04/20/21              04/2021
Georgia DOR                    5/20/2021          Occupancy Tax                 12,327.67         04/20/21              04/2021
Georgia DOR                    5/20/2021          Sale & Use Tax                14,029.01         04/20/21              04/2021




TOTAL                                                                    $      40,549.85




                                                             MOR-14
        Case 21-50964-bem                        Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                                      Desc Main
                                                        Document    Page 37 of 38

                                                                        ATTACHMENT 7
                                                SUMMARY OF OFFICER OR OWNER COMPENSATION

                                           SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor:                   YC Atlanta Hotel, LLC                              Case Number:                     21-50964

Reporting Period beginning          February 3, 2021                                 Period endinng                  April 30, 2021

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans,
loan repayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc. Do not include reimbursement for business expenses Officer
or Owner incurred and for which detailed receipts are maintained in the accounting records.



    Name of Officer or Owner                                   Title                                               Payment Description           Amount Paid

    Baldev Johal                                               Managing Member                                     N/A                                                   -
    Bal Gosal                                                  Managing Member                                     N/A                                                   -
    YC Fernley Hotel LLC                                       Owner                                               N/A                                                   -
                                                                                                                                                                         -
                                                                                                                                                                         -



                                                                       PERSONNEL REPORT

                                                                                     Full Time                      Part Time
Number of employees at beginning of period                                                    14                                3
Number hired during the period                                                                 6                                0
Number terminated or resigned during period                                                    -1                               0
Number of employees on payroll at end of period                                               19                                3


                                                              CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the
first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a
change occurs during the month (new carrier, increased policy limits, renewal, etc.).


    Agent                                                                                                                                        Date
    and/or                             Phone                   Policy                Coverage                       Expiration                   Premium
    Carrier                            Number                  Number                Type                           Date                         Due

    Mahoney Group-Beazley Ins            520-318-6884         W29627200201           Cyber                                11/15/21               11/15 yearly - FP
    Mahoney Group-Liberty Mu             520-318-6884         BKS60195508            Property/ General Liability          11/15/21               Monthly on the 15th
    Mahoney Group-Liberty Mu             520-318-6884         BAS60195508            Commercial Auto                      11/15/21               Monthly on the 15th
    Mahoney Group-Liberty Mu             520-318-6884         XWS60195508            Worker's Compensation                11/15/21               Monthly on the 15th
    Mahoney Group-Liberty Mu             520-318-6884         USO60195508            Commercial Umbrella                  11/15/21               Monthly on the 15th

The following lapse in insurance coverage occurred this month:

    Policy                             Date                    Date
    Type                               Lapsed                  Reinstated            Reason for Lapse




X     Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                                                MOR-15
      Case 21-50964-bem               Doc 156 Filed 05/27/21 Entered 05/27/21 15:37:59                                Desc Main
                                             Document    Page 38 of 38

                                                      ATTACHMENT 8
                       SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this
report, such as the sale of real estate (attach closing statement) ; (2) non-financial transactions, such as the substitution of
assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant
documents.


Debtor focused primarily on litigating the conversion/appointment motions filed by Access Point
Financial, LLC and the United States Trustee.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before




                                                             MOR-16
